Citation Nr: 0506454	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 27, 2000, 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  He received the Combat Action Badge while 
serving in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation, effective April 27, 2000.  The veteran appealed 
both the evaluation and the effective date assigned.  The 
veteran was subsequently granted a 100 percent evaluation, 
and thus that part of the veteran's claim is no longer on 
appeal.

In October 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

An original claim for service connection for post-traumatic 
stress disorder was received at the RO on April 27, 2000.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than April 27, 2000, for the award of service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Initially, 
the Board notes that the veteran's claim for an earlier 
effective date for the award of service connection is a 
"downstream issue" from the veteran's claim for service 
connection for post-traumatic stress disorder.  For example, 
in April 2000, the veteran filed an original claim for 
service connection for post-traumatic stress disorder.  The 
RO issued a VCAA letter in March 2001, informing the veteran 
of the evidence necessary to establish service connection for 
post-traumatic stress disorder.  In the June 2001 rating 
decision, the RO granted service connection for post-
traumatic stress disorder, and the veteran appealed the 
effective date assigned.  This is considered a "downstream" 
issue as the veteran raised a new issue (earlier effective 
date claim).  In this type of circumstance, if the veteran 
has received a VCAA letter for the underlying claim, here, a 
claim for service connection, and the veteran raises a new 
issue (i.e., downstream issue) following the issuance of the 
rating decision, here, a claim for an earlier effective date, 
VA is not required to issue a new VCAA letter.  VAOPGCPREC 8-
2003 (Dec. 2003).  Rather, 38 U.S.C.A. § 7105(d) requires VA 
to take proper action and issue a statement of the case if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  

Therefore, the veteran was notified of the information 
necessary to substantiate his claim for an earlier effective 
date by means of the April 2002 statement of the case.  The 
April 2002 statement of the case essentially informed the 
veteran that he could not receive an earlier effective date 
because the April 2000 claim he had submitted was the first 
time he filed a claim for compensation with VA and he had not 
submitted a claim for service connection for post-traumatic 
stress disorder within one year following his discharge from 
service or at any time prior to the April 2000 claim.  

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the March 2001 letter, 
the RO stated that it would make reasonable efforts to help 
him get evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
federal agencies.  It told the veteran that he would need to 
provide enough information about these records so that VA 
could request them from the person or agency who had them, 
but noted that it was the veteran's responsibility that these 
records were received by VA.  The RO also told the veteran 
that he should tell VA of "any additional information or 
evidence that" he wanted VA to try to get for him.  

In the April 2002 statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.159(c)(1), (2), 
and (3), which address "VA's duty to assist claimants in 
obtaining evidence."  This informed the veteran of VA's 
duties of obtaining records in the custody of a federal 
agency and records not in the custody of a federal agency.  
Additionally, the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.159(b)(1), which informed the veteran that, 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, the RO had obtained the veteran's service 
medical records and VA treatment records, which include a 
February 1976 VA hospitalization summary report, when the 
veteran filed his claim for service connection for post-
traumatic stress disorder.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claim for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than April 27, 2000, is 
warranted for the grant of service connection for post-
traumatic stress disorder.  The effective date assigned was 
as of the date the veteran filed his claim for compensation 
benefits, so any examination provided after the submission of 
the claim would not assist in obtaining an earlier effective 
date.  Thus, the Board finds that VA was not under an 
obligation to have the veteran examined for the claims for an 
earlier effective date, as such is not necessary to make a 
decision on the claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has happened in this case, as the VCAA letter was issued in 
March 2001, and the rating decision on appeal was issued in 
June 2001.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004) 
(emphasis added).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Additionally, under 38 C.F.R. § 3.155 
(2004), it defines an informal claim as the following:

(a) Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of  Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought. . . .  

(b) A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written.

In addressing the requirement for identifying the benefit 
sought, the Court has stated that such identification need 
not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

Service connection was granted for post-traumatic stress 
disorder, effective April 27, 2000.  The veteran claims that 
service connection should be granted from 1976, which was 
when he was hospitalized at a VA facility for alcoholism, 
which he states was a symptom of his post-traumatic stress 
disorder.  

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than April 27, 2000, for the grant of service connection for 
post-traumatic stress disorder, is legally precluded.  The 
reasons follow.

The record reflects that the veteran was discharged from 
service on November 22, 1971.  A VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received by the 
veteran on April 27, 2000.  The veteran has admitted that he 
did not submit a claim for service connection for post-
traumatic stress disorder prior to this date.  The Board 
notes that the date of April 27, 2000, far exceeds the one-
year period following the veteran's discharge from service, 
and would not allow an effective date of November 1971 for 
the grant of service connection.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than April 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder.  The regulation states that if the claim is not 
received within one year following separation from service, 
which is clearly not the case, as the veteran submitted his 
original claim more than 28 years following his discharge 
from service, the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Even if the date entitlement arose was 
prior to April 27, 2000, the date of claim is April 27, 2000, 
and, thus, the later date is the date of claim-April 27, 
2000, and is the controlling criteria under the factual 
circumstances of this case.  See id.; see also 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).

The Board notes that of record is a February 1976 VA 
hospitalization summary report, which shows a diagnosis of 
probable chronic alcoholism.  In the report, the examiner 
noted that the veteran reported he began drinking when he was 
16 years old.  He stated that he would drink now when he 
would get angry or sometimes for no reason at all, except to 
get drunk.  The veteran has asked that service connection for 
post-traumatic stress disorder be granted as of 1976, based 
upon him seeking treatment at VA for post-traumatic stress 
disorder, which he asserts was manifested by his drinking.  
The Board does not find that the February 1976 VA 
hospitalization summary report constitutes an informal claim 
for compensation benefits for post-traumatic stress disorder.  
See 38 C.F.R. § 3.155.  It is a treatment report submitted by 
VA-it is not a communication from the veteran, his 
representative, a Member of Congress, or an agent 
communicating an intent to file a claim for compensation 
benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The 
examination report merely showed that the veteran was treated 
for probable alcoholism.  The Board does not find that such 
treatment report was an informal claim for compensation 
benefits for post-traumatic stress disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").  
Unlike Brannon, the medical evidence did not even address a 
diagnosis of post-traumatic stress disorder or complaints 
about Vietnam by the veteran.  

The regulation regarding informal claims is clear-the 
communication must come from the veteran, a representative of 
the veteran (who has been given a power of attorney), a 
Member of Congress, or someone acting as next friend of a 
claimant who has been determined to be incompetent.  See 
38 C.F.R. §§ 3.155(a), (b).  There is nothing within the four 
corners of that hospitalization report that could be 
construed as a claim for service connection for post-
traumatic stress disorder.  Additionally, the communication 
must indicate an intent to apply for one or more VA benefits.  
Neither of these requirements are met in the February 1976 VA 
medical record.

At the October 2004 hearing, the veteran testified that he 
was frustrated because when he sought treatment at VA in 
1976, he had no idea what post-traumatic stress disorder was 
and that VA did not help treat him for his post-traumatic 
stress disorder symptoms at that time.  He stated that VA 
turned him away, except for the February 1976 
hospitalization.  The veteran testified that had VA treated 
him at that time for his symptoms, he may not be as 
symptomatic as he is now.  In effect, he maintains that had 
more been known about post-traumatic stress disorder at that 
time, then he would have been paid benefits from that date.  
While the Board is not unsympathetic to this contention, 
there is, quite simply, no basis afforded by the governing 
law and regulations, for granting an earlier effective date 
based on such contentions.

As stated above, effective dates are governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400, which application of such does 
not warrant an effective date earlier than April 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  In fact, an effective date earlier than 
April 27, 2000, is legally precluded.  See id.  Since the 
veteran did not file his claim within one year following his 
discharge from service in November 1972, and since there is 
no evidence that the veteran filed a claim prior to April 27, 
2000, the effective date cannot be any earlier than April 27, 
2000.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that it is appreciative of the veteran's 
testimony at the October 2004 hearing and regrets that a more 
favorable determination could not be made in this case.  The 
law, however, provides no means by which an earlier effective 
date may be granted.  


ORDER

Entitlement to an effective date earlier than April 27, 2000, 
for the award of service connection for post-traumatic stress 
disorder is denied.



__________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


